Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-20 are withdrawn from further consideration. Applicant made the election of Group 1, directed to a storage container, without traverse, in the response dated 08/03/2021 is acknowledged. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter all embodiment of the agent being removably mounted in claim 3, the compartments are selectively closable in claim 5, the removal of the array from said space with said drying agent as an assembly in claim 6.  

Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. I tis unclear where compartments are selectively closable in claim 5.  Where are the fasteners for each compartments?  Please identify the compartments and the fasteners in each compartments. See drawing objections.  

Claims 1, 2, 4, 9, 10, 11, and 14   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iftkhar (20160332107).  Iftkhar teaches a storage container with an impermeable .  
permeable inner layers and an impermeable outer layer affixed together so as to provide a  plurality of cavities for receiving sorbent material…
[0205] 33: An impermeable outer layer of the bag.
[0206] 34: Permeable inner layers of the bag. (with emphasis)

Regarding claim 2, note the at least one permeable liner (34) defining at least one space with said impermeable wall structure, said drying agent 70 disposed in the space (figs. 2, 3, 14, 15)
Regarding claims 9-11, note the odor control agent and silica gel:
[0025] Preferably, the sorbent material comprises at least one sorbent selected from the group: moisture absorbing material, oxygen absorbing material and odour adsorbing material.
[0224] Within the active bag enclosure in its layer lie chemical agents tied in to the specially made ridges of the layer material 33 and 34 (47 in FIG. 7) capable of absorbing oxygen (for example iron powder) and capable of absorbing moisture (for example silica gel) (with emphasis)

	Regarding claim 14, note the non-removably attachment by heat sealing.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (20150239636).  Chen teaches a container comprising an impermeable wall structure 41 defining a selectively closable opening 42 through which said clothing or footwear items are inserted or .  
In this embodiment, the bag body 41 is made of plastic and has a waterproof effect. (with emphasis)

Regarding claim 2, note that when the pack 5 is attached to the container 4, there is a liner formed by the wall of pack 5 defining the permeable liner as claimed.
Further, the desiccant unit 5 may not include the humidity indicator 54, and the desiccant 53 may be made of a material that can absorb moisture and change color according to the amount of the absorbed moisture.(with emphasis)

Claims 2-6, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being over Chen in view of Murtishaw (6457584). Chen meets all claimed limitations except for the drying agent being removably mounted in compartments and disposed in an array of compartments.  Murtishaw teaches that it is known in the art to provide a plurality of array of compartments for holding the desiccant units and made of permeable material:
In a preferred embodiment, illustrated in FIG. 2, a number of pockets (210) are provided on the inside of the protective cover (200).  Each  of these pockets (210) contains a moisture-absorbent element (211), for  example, a silica pack.
(18)   The pockets (210) may be made of a mess or netted material to allow  moisture to flow freely to, and be absorbed by, the silica packs (211).
..
The pockets (210) may also include fasteners so that each pocket can be fastened  shut to hold the moisture-absorbent element (211) in the pocket (210).  The pockets (210) could be sealed, but preferably can be opened as needed to replace or replenish the moisture-absorbent element. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide a plurality of pockets forming permeable liners and closable compartments as taught by Murtishaw to provide 
	Regarding claim 6. Note the limitation “array is removable from said space with said drying agent as an assembly” does not impart any structure over the removable of plurality of absorbent packets from the pockets of Chen.
Claims 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of McCabe, Jr. (4224366).  In the alternative with respect to the limitation “said array is removable from said space with said drying agent as an assembly” , McCabe teaches that each packet comprises of an array of smaller packets in fig. 2 as an alternative to a single packet in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide each pocket with an array of smaller packets in fig. 2 to provide the desired amount of drying absorbent. 

Claims 1-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferell (5934773) in view of Jacoby (601568).  Ferell teaches a container comprising a wall structure at 16 or 28 defining a selectively closable opening 14 through which items are inserted or removed a drying agent 52/54/56/58 disposed within said impermeable wall structure to remove moisture items are stored therein.  Ferell meets all claimed limitations except for the housing being impermeable material.  Jacoby teaches that it is known in the art to provide a housing of impermeable material , i.e., total exclusion of air (ln. 20).  It would have been obvious to one of ordinary skill in the art to provide a housing of  impermeable material to provide protection against moisture.
Regarding claim 2, note the liner comprises walls 2.

Regarding claim 15, note the teaching of adhesive which is non-removably.  
Alternatively, hook and loop fasteners (not shown), other adhesives, or similar  mounting device can be used in place of the magnets 30 and 40.   (with emphasis)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733